
	
		II
		111th CONGRESS
		1st Session
		S. 2439
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To modify and extend the temporary
		  suspension of duty on certain seals designed for use in
		  aircraft.
	
	
		1.Certain seals designed for use in
			 aircraft
			(a)In generalHeading 9902.22.84 of the Harmonized Tariff
			 Schedule of the United States (relating to certain seals designed for use in
			 aircraft) is amended—
				(1)by striking the article description and
			 inserting the following: Seals, made of silicone, or rubber, and either
			 covered with, and/or containing, an embedded textile material, designed for use
			 in aircraft (provided for in subheading 5911.90.00); and
				(2)by striking 12/31/2009 and
			 inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply with respect to goods entered, or withdrawn from warehouse
			 for consumption, on or after the 15th day after the date of the enactment of
			 this Act.
			
